             Case 2:20-cv-00569-MJP Document 8 Filed 07/16/20 Page 1 of 3



                                                      Hon. Judge Marsha J. Pechman
 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10

11   DANIEL LOZANO RODRIGUEZ,                    NO. 2:20-cv-00569-MJP

12                              Plaintiff,       Stipulated Motion to Extend
                    v.                           Deadlines
13
                                                 Note on Motion Calendar: July
14   KENNETH T. CUCCINELLI, et al.
                                                 16, 2020
15
                                Defendants.
16

17        The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate
18
     and move for a 60-day extension of their deadline to file a Joint Status Report
19
     and Discovery Plan, and of Defendants’ deadline to Answer the Complaint. The
20
     Joint Status Report and Answer are currently due July 27 and August 4, 2020,
21

22   respectively; the new deadlines would be September 25 and October 5, 2020.

23        A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4).

24   Continuing pretrial and trial dates is within the discretion of the trial judge. See
25
     King v. State of California, 784 F.2d 910, 912 (9th Cir. 1986). The parties submit
26
     there is good cause for an extension of these deadlines. Defendants are working
27
     STIPULATED MOTION TO EXTEND DEADLINES                      UNITED STATES ATTORNEY
28   2:20-cv-569-MJP                                           700 STEWART STREET, SUITE 5220
     PAGE– 1                                                     SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
             Case 2:20-cv-00569-MJP Document 8 Filed 07/16/20 Page 2 of 3



     to schedule Plaintiff’s I-485 interview and intend to adjudicate the I-485
 1

 2   Application   for   lawful   permanent   resident   status   promptly      thereafter.

 3   Adjudication of Plaintiff’s I-485 Application would fully resolve this mandamus

 4   action without the time and expense of further litigation.
 5
           Accordingly, the parties seek a 60-day extension of their deadline to file a
 6
     Joint Status Report and Defendants’ deadline to file the Answer.
 7
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8

 9   DATED: July 16, 2020                        s/ Alexandra Lozano
                                                 ALEXANDRA LOZANO, WSBA
10                                               #40478
                                                 Alexandra Lozano Immigration Law
11                                               16400 Southcenter Pkwy., Suite 410
12                                               Tukwila, WA 98188
                                                 Phone: 206-406-3068
13                                               Fax: 206-494-7775
                                                 Email:
14                                               Alexandra@abogadaalexandra.com
15
                                                 Attorney for Plaintiff
16

17
     DATED: July 16, 2020                        s/ Kyle A. Forsyth
18                                               KYLE A. FORSYTH, WSBA #34609
                                                 Assistant United States Attorney
19                                               United States Attorney’s Office
                                                 700 Stewart Street, Suite 5220
20                                               Seattle, WA 98101-1271
                                                 Phone: (206) 553-7970
21                                               Email: kyle.forsyth@usdoj.gov

22                                               Attorney for Defendants

23

24

25

26

27
     STIPULATED MOTION TO EXTEND DEADLINES                      UNITED STATES ATTORNEY
28   2:20-cv-569-MJP                                           700 STEWART STREET, SUITE 5220
     PAGE– 2                                                     SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
            Case 2:20-cv-00569-MJP Document 8 Filed 07/16/20 Page 3 of 3




 1                                       ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 16th day of July, 2020.
 4

 5

 6

 7
                                               A
                                               Marsha J. Pechman
                                               United States Senior District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                   UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                    700 STEWART STREET, SUITE 5220
     2:20-cv-569-MJP
                                                                      SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                (206) 553-7970
